Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Upon consideration of the amended specification and claims, all previous objections to the disclosure are hereby withdrawn. 
Upon consideration of the amended claims, the rejections to Claims 8-10, 14, and 18 under 35 U.S.C. 112(b) are hereby withdrawn. The amendment to Claim 2 does not overcome the 112(b) rejection set forth in the Office action mailed 05/13/2022 and is therefore maintained. The amended language has also introduced a new 112(b) rejection to Claim 10, which is discussed below.

Response to Arguments
Applicant’s arguments, see pages 12-13 of the Remarks filed 08/15/2022, with respect to the rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) and the prior art of record no longer anticipating all of the claimed limitations in the amended claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of the newly-added and amended claim limitations, which is discussed below.

Claim Objections
Claim 9 is objected to because of the following informalities:  in line 4, “in two of the of the plurality of pockets” should read “in two of the plurality of pockets”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the scope of the limitation “the two of the plurality of knife blades includes a pinning aperture” is unclear. Does each knife blade of the two of the plurality of knife blades include its own pinning aperture, or is there only one pinning aperture for the two blades? For examination purposes, the former interpretation will be assumed.
Claims 3-9 are rejected by virtue of their dependence upon Claim 2.
Regarding Claim 10, the limitations “the plurality of knife blades” in line 7 and “the same compression force” in lines 8-9 do not have antecedent basis in the claim.
Claims 11-13 are rejected by virtue of their dependence upon Claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., hereinafter Rogers (US 2015/0336103) in view of Sharp (US 7,900,861).
Regarding Claim 1, Rogers discloses (Figures 1A/B and 3A/B) a shredder blade assembly (shredder blade assembly 100), comprising: a rotor (rotor 110) having a plurality of pockets (knife receptacles 170), a plurality of knife blades (knife inserts 120) each disposed in one of the plurality of pockets and secured into the pockets ([0028] lines 1-3; knife inserts 120 are mounted, i.e. secured, into knife receptacles 170), wherein two of the plurality of knife blades (see Annotated Figure 1A below) are placed on opposite sides of the rotor and are each secured in individual pockets, on opposite sides of the rotor ([0027] lines 3-6).

    PNG
    media_image1.png
    311
    578
    media_image1.png
    Greyscale

Rogers Amended Figure 1A
Rogers does not disclose the knife blades being secured in the pockets by a compression force applied from a periphery of the rotor towards a shaft aperture; the knife inserts 120 of Rogers are only secured into the knife receptacles 170 by fasteners 130, which do not produce a compression force in the claimed direction. Sharp teaches (Figures 1-6) a shredder blade assembly comprising: a rotor (grinding disc 60) having a plurality of pockets (apertures 51 sections 50 located around the periphery of disc 60), a plurality of knife blades (assemblies 25 comprising tooth portions 3) each disposed in one of the plurality of pockets and secured into the pockets (column 9 lines 8-17; each assembly 25 is inserted into and secured within aperture 51) by a compression force applied from a periphery of the rotor and in a direction towards a shaft aperture (aperture in center of grinding disc 60, shown in Figure 6) in the rotor (column 6 lines 31-38; “attempted downward movement” of keeper 15 via retaining bolt 12 in assembly 25 is interpreted as a compression force applied from the periphery of disc 60 in the direction of the shaft aperture). Having the knife blades be secured into their respective pockets via a compression force from the periphery of the rotor allows them to be wedged more tightly with no play or loose movement within their mountings (column 6 lines 31-38). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder blade assembly disclosed by Rogers such that the plurality of knife blades are each secured into their respective pockets by a compression force applied from a periphery of the rotor and in a direction towards the shaft aperture in the rotor, as taught by Sharp, in order to eliminate any loose movement of the knife blades during operation.
Examiner note: when the combination of Rogers and Sharp is made, the mounting configuration for knife inserts 120, i.e. fasteners 130, of Rogers is replaced by the mounting configuration taught by Sharp, i.e. retaining pin 8, which extends through apertures in the knife blade assembly and the rotor, and retaining bolt 12 inserted from the periphery of the rotor and extending towards retaining pin 8 to produce a compression force thereon. When this is done for all of the knife inserts 120, the two of the plurality of knife blades on opposite sides of the rotor will be secured in their respective pockets by the same compression force that is applied from the periphery of the rotor.
Regarding Claim 2, Rogers discloses (Figure 6A) the two of the plurality of knife blades (knife inserts 120, see Annotated Figure 1A above) includes a pinning aperture (hole 180).
Regarding Claim 3, the modified Rogers discloses a pin (Sharp Figure 1, retaining pin 8) connecting the two of the plurality of knife blades (Rogers Figure 1A, knife inserts 120) to one another.
Regarding Claim 4, the modified Rogers discloses (Figure 3A) the pin is disposed through a rotor aperture (hole 172).
Regarding Claim 5, with reference to the aforementioned combination of Rogers and Sharp, Sharp teaches (Figure 1) the pin (retaining pin 8) includes a detent (threaded aperture 9). 
Regarding Claim 6, with reference to the aforementioned combination of Rogers and Sharp, Sharp teaches (Figure 1) the pin comprises two separate pin portions (retaining pin 8 and retaining bolt 12) which assemble to form the pin (column 8 lines 58-61; retaining pin 8 and retaining bolt 12 assemble together to hold the knife assembly in place, and thus are considered to be two separate pin portions).
Regarding Claim 7, with reference to the aforementioned combination of Rogers and Sharp, Sharp teaches (Figures 1 and 4-6) a detent screw (retaining bolt 12) which is screwed in from the periphery of the rotor (grinding disc 60) in the direction of the shaft aperture (aperture in center of disc 60) in the rotor (based on the orientation of assembly 25 on the periphery of section 50 of disc 60 shown in Figures 5-6, it is clear that retaining bolt 12 with head 16 is screwed in from the periphery of the rotor towards the shaft aperture).
Examiner note: as there is no claimed embodiment comprising both the two separate pin portions and the detent screw, retaining bolt 12 can be interpreted as both the detent screw (Claims 7-8) and one of the two separate pin portions (Claim 6).
Regarding Claim 8, with reference to the aforementioned combination of Rogers and Sharp, Sharp teaches (Figure 1) a detent screw (retaining bolt 12) applies the compression force from the periphery of the rotor (grinding disc 60) which acts on the pin (retaining pin 8) in the rotor aperture (aperture 52; column 6 lines 31-38 and column 8 lines 58-61: the retaining bolt 12 is connected to retaining pin 8 and performs “attempted downward movement,” i.e. applies a compression force to the retaining pin 8).
Regarding Claim 9, with reference to the aforementioned combination of Rogers and Sharp, Sharp teaches (Figures 1 and 4-6) the compression force on the pin (retaining pin 8) in the rotor aperture (aperture 52) applied from the periphery of the rotor (grinding disc 60) is further applied through the pin to secure the plurality of knife blades (tooth portions 3 of assemblies 25) positioned individually in the plurality of pockets (apertures 51) in the rotor (column 6 lines 31-38 and column 8 lines 58-61: the compression force applied to retaining pin 8, see discussion above, acts to tightly wedge assembly 25 within aperture 51, i.e. secure the knife blade into the pocket). When the combination is made, the two of the plurality of knife blades of Rogers (Figure 1A, knife inserts 120) positioned individually in two of the plurality of pockets (knife receptacles 170) will be secured by the compression force.
Regarding Claim 10, Rogers discloses (Figures 1A/B and 3A/B) a shredder blade rotor, comprising: a rotor body (rotor 110) comprising a plurality of pockets (knife receptacles 170); and a plurality of rotor apertures (holes 172) singularly disposed on an inside surface of each of the plurality of pockets ([0021] lines 9-10; the knife inserts 120 may be mounted into knife receptacles 170 using only one fastener 130, i.e. one singular hole 172 in each knife receptacle), wherein two of the plurality of knife blades (see Annotated Figure 1A above) are placed on opposite sides of the rotor and are each secured in individual pockets, on opposite sides of the rotor ([0027] lines 3-6).
Rogers does not disclose a plurality of detent screw holes in a periphery of the rotor body or that the two of the plurality of knife blades are secured in their respective pockets via a compression force from the periphery of the rotor. Sharp teaches (Figures 1 and 4-6) a shredder blade rotor, comprising: a rotor body (grinding disc 60) comprising a plurality of pockets (apertures 51 in sections 50 located around the periphery of disc 60); a plurality of rotor apertures (apertures 52) disposed on an inside surface of the plurality of pockets (column 9 lines 14-17: the assembly 25 is disposed inside aperture 51, and the pin 8, which is part of assembly 25, extends through apertures 52; therefore, apertures 52 must be disposed on an inside surface of aperture 51); a plurality of detent screw holes (apertures 14) each disposed in a periphery of the rotor body (column 8 lines 62-63; body 2 is part of assembly 25, which is disposed in a periphery of the disc 60) and extending through the rotor to one of the plurality of rotor apertures (column 8 lines 54-61, column 9 lines 14-15: aperture 7, which is disposed in base portion 5 of assembly 25 itself disposed within the disc 60 and thus a component thereof, aligns with aperture 52 such that pin 8 extends through both; as the threaded end 11 of the retaining bolt 12 extending through aperture 14 contacts pin 8, aperture 14 must extend to aperture 52 via aperture 7); and a plurality of knife blades (assemblies 25 with tooth portions 3) are each secured in individual pockets, by a compression force applied from the periphery of the rotor (aperture in center of grinding disc 60, shown in Figure 6) in the rotor (column 6 lines 31-38; “attempted downward movement” of keeper 15 via retaining bolt 12 in assembly 25 is interpreted as a compression force applied from the periphery of disc 60 in the direction of the shaft aperture). Having the knife blades be secured into their respective pockets via a compression force via the detent screw holes from the periphery of the rotor allows them to be wedged more tightly with no play or loose movement within their mountings (column 6 lines 31-38). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder blade rotor disclosed by Rogers such that it also includes a plurality of detent screw holes each disposed in a periphery of the rotor body and extending through the rotor to one of the plurality of rotor apertures, and wherein the plurality of knife blades are each secured into their individual pockets by a compression force applied from the periphery of the rotor, as taught by Sharp, in order to eliminate any loose movement of the knife blades during operation.
Examiner note: when the combination of Rogers and Sharp is made, the mounting configuration for knife inserts 120, i.e. fasteners 130, of Rogers is replaced by the mounting configuration taught by Sharp, i.e. retaining pin 8, which extends through apertures in the knife blade assembly and the rotor, and retaining bolt 12 inserted into an aperture on the periphery of the rotor and extending towards retaining pin 8 to produce a compression force thereon. When this is done for all of the knife inserts 120, the two of the plurality of knife blades on opposite sides of the rotor will each be secured in their individual pockets by the same compression force applied from the periphery of the rotor.
Regarding Claim 11, Rogers discloses (Figure 4) each one of the plurality of pockets (knife receptacles 170) further includes a knife blade recess (see Annotated Figure 4 below).

    PNG
    media_image2.png
    366
    514
    media_image2.png
    Greyscale

Rogers Annotated Figure 4
Regarding Claim 12, Rogers discloses (Figure 3B) a plurality of agitation knives (see Annotated Figure 3B below).

    PNG
    media_image3.png
    335
    426
    media_image3.png
    Greyscale

Rogers Annotated Figure 3B
Regarding Claim 13, Rogers discloses (Figure 3B) a shaft aperture (see Annotated Figure 3B above).
Regarding Claim 14, Rogers discloses (Figures 1A/B and 3A/B) a shredder blade assembly (shredder blade assembly 100), comprising: a plurality of knife blades (knife inserts 120) disposed on opposing sides of a rotor (rotor 110) having a first knife blade (see Annotated Figure 1A above), among the plurality of knife blades, disposed on one side of the rotor that is connected to a second knife blade (see Annotated Figure 1A above), among the plurality of knife blades, on the opposing side of the rotor, relative to the first knife blade ([0020] lines 6-9), by a pin (fastener 130) extending through a rotor aperture (hole 172).
Rogers does not disclose a detent screw hole extending from a periphery of the rotor to the rotor aperture. Sharp teaches (Figures 1-6) a shredder blade assembly comprising a plurality of knife blades (assemblies 25 comprising tooth portions 3) disposed on a periphery of a rotor (grinding disc 60) via a pin (retaining pin 8) extending through a rotor aperture (column 9 lines 14-17; retaining pin 8 extending through aperture 52 connects assembly 25 to section 50 of the disc 60), wherein a detent screw hole (aperture 14) extends from a periphery of the rotor to the rotor aperture (column 8 lines 54-61, column 9 lines 14-15: aperture 7, which is disposed in base portion 5 of assembly 25 itself disposed within a periphery of the disc 60 and thus a component thereof, aligns with aperture 52 such that pin 8 extends through both; as the threaded end 11 of the retaining bolt 12 extending through aperture 14 contacts pin 8, aperture 14 must extend to aperture 52 via aperture 7). The purpose of the detent screw hole is to receive a detent screw (retaining pin 12), which applies a compression force from the periphery of the rotor to the knife blade assembly to wedge it tightly in place without any play or loose movement (column 6 lines 31-38; “attempted downward movement” of keeper 15 via retaining bolt 12 in assembly 25 is interpreted as a compression force applied from the periphery of disc 60 in the direction of the shaft aperture). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredder blade assembly disclosed by Rogers to also have a detent screw hole extending from a periphery of the rotor to the rotor aperture, as taught by Sharp, in order to enable a compression force to be applied to the knife blade assembly from the periphery of the rotor, thus wedging it tightly in place.
Examiner note: when the combination of Rogers and Sharp is made, the mounting configuration for knife inserts 120, i.e. fasteners 130, of Rogers is replaced by the mounting configuration taught by Sharp, i.e. retaining pin 8, which extends through apertures in the knife blade assembly and the rotor, and retaining bolt 12 inserted into an aperture on the periphery of the rotor and extending towards retaining pin 8 to produce a compression force thereon.
Regarding Claim 15, Rogers discloses (Figure 6A) the plurality of knife blades (knife inserts 120) each include a plurality of cutting edges (edges a/a’, b/b’, c/c’; [0030] lines 2-6).
Regarding Claim 16, Rogers discloses (Figures 1A and 6A) the plurality of knife blades (knife inserts 120) are rotatable and reversible to expose three different edges ([0030] lines 9-15) on each of a front side and back side of the rotor ([0027] lines 4-6; “opposite sides of the rotor” is interpreted to mean a front side and a back side of the rotor). 
Regarding Claim 17, Rogers discloses (Figure 6A) each of the plurality of cutting edges includes an inside cutting edge (edges a’/b’/c’) and an outside cutting edge (edges a/b/c). 
Regarding Claim 18, Rogers discloses (Figures 6A-C) each of the plurality of knife blades (knife inserts 120) further include a pinning aperture (hole 180) having a complimentary shape for receiving and connecting to the pin ([0032] lines 1-4). Examiner note: in the combination of Rogers and Sharp, hole 180 of Rogers has a complimentary shape for receiving and connecting to retaining pin 8 of Sharp.
Regarding Claim 19, with reference to the aforementioned combination of Rogers and Sharp, Sharp teaches (Figure 1) a detent screw (retaining bolt 12) installed in the detent screw hole (aperture 14) which applies a compression force to the pin (retaining pin 8) in the rotor aperture (aperture 52; column 6 lines 31-38 and column 8 lines 58-61: the retaining bolt 12 is connected to retaining pin 8 and performs “attempted downward movement,” i.e. applies a compression force to the retaining pin 8).
Regarding Claim 20, with reference to the aforementioned combination of Rogers and Sharp, Sharp teaches (Figures 1 and 5) a detent screw (retaining bolt 12 in assembly 25) includes an outdent (threaded end 11) that aligns with an indent (threaded aperture 9) on the pin (retaining pin 8) in the rotor aperture (aperture 52) to secure the knife blades (assemblies 25 having tooth portions 3) to the rotor (grinding disc 60 having sections 50; column 8 lines 58-61 and column 9 lines 14-17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725